DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to software per se.  Software per se is not one of the four statutory categories of subject matter.  In this case, claim 1 is directed to a host computing system comprising four layers of a software computing stack.  Claim 2 adds a TCP/IP layer to the stack.  Claim 3 further defines the TCP/IP communication.  Claim 4 states the host computing system is coupled to a TCP/IP network.  Claim 5 states a storage system is coupled to a network to communicate with the host computing system stack.  Claim 6 states a cloud storage is coupled with the network to communicate with the host computing system stack.  Claims 7-12 further define the cloud storage and the data stored within it.  None of these additional features add to the host computing system enough for it to not be considered software per se.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the cloud storage" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the host computing system" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
In regard to claim 13, it is unclear if “a network” is the same network as “a TCP/IP network” in claim 1.
Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 refers to “[a] method, according to 13”, instead of a “method, according to claim 13”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramohalli Gopala Rao et al. (US 2020/0394110, hereafter Rao) in view of Kooyers et al. (US 2007/0115846).
In regard to claim 13, Rao disclosed:
coupling the cloud storage to a network; Rao [0083]
Rao failed to disclose:
coupling a host to a TCP/IP network, the host having an SSCH simulation layer that simulates a Fibre Channel connection that is accessed by applications on the host and having a TCP/IP stack layer that exchanges data, commands, and status information with the SSCH simulation layer to provide TCP/IP communication between the host computing system and the cloud storage; and 
the host providing Fibre Channel communications directed at the cloud storage, the Fibre Channel communications being provided to the TCP/IP network by the SSCH simulation layer and the TCP/IP stack layer.
Rao does disclose in [0089] the use of a Storage Area Network with a Fibre Channel connection, and a TCP/IP based network.
Kooyers disclosed a Storage Area Network including a Fibre Channel switch, and the use of an IP/SAN gateway, where the IP/SAN gateways convert Fibre Channel to TCP/IP and back to Fibre Channel for communication between the gateways.  Kooyers [0013].  This is coupling a host to a TCP/IP network, the host having an SSCH simulation layer that simulates a Fibre Channel connection that is accessed by applications on the host and having a TCP/IP stack layer that exchanges data, commands, and status information with the SSCH simulation layer to provide TCP/IP communication between the host computing system and the cloud storage; and 
the host providing Fibre Channel communications directed at the cloud storage, the Fibre Channel communications being provided to the TCP/IP network by the SSCH simulation layer and the TCP/IP stack layer.
It would have been obvious to one of ordinary skill in the art at the time of invention that since Rao used a Storage Area Network that communicated across both Fibre Channel and TCP/IP, and that Kooyers disclosed conversion from Fibre Channel to TCP/IP, that Rao would have been obvious to modify to allow conversion from Fibre Channel to TCP/IP (simulating Fibre Channel connections over TCP/IP).
Claims 1, 2, and 4 are rejected for substantially the same reasons as claim 13.
In regard to claim 14, Kooyers disclosed TCP/IP communication provided by the TCP/IP stack layer is separate from any dedicated TCP/IP communication provided by the host.  Kooyers [0013]
Claim 3 is rejected for substantially the same reasons as claim 14.
In regard to claim 15, Rao disclosed the cloud storage is a private cloud storage. Rao [0083]
In regard to claim 16, Rao disclosed the cloud storage is a public cloud storage Rao [0094]
In regard to claim 17, Rao disclosed the cloud storage is configured to respond to conventional storage system commands provided by the host. Rao [0138]
In regard to claim 18, Rao disclosed the cloud storage is configured to provide conventional storage system status messages to the host. Rao [0138]
In regard to claim 19, Rao disclosed the cloud storage is configured to exchange conventional storage system data with the host. Rao [0138]
Claims 7-11 are rejected for substantially the same reasons as claims 15-19.
Claim(s) 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Kooyers as applied to claim 19 above, and further in view of LeCrone et al. (US 2021/0232458).
In regard to claim 20, Rao/Kooyers failed to disclose the data is CKD format data. However, LeCrone disclosed the use of CKD format data in LeCrone [0003].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to store any type of data in Rao/Kooyers combination, including CKD format data.
Claim 12 is rejected for substantially the same reasons as claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Swearingen whose telephone number is (571)272-3921. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jeffrey R. Swearingen
Primary Examiner
Art Unit 2445



/Jeffrey R Swearingen/               Primary Examiner, Art Unit 2445